Citation Nr: 1024380	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than May 10, 2005 
for the award of a 50 percent rating for service-connected 
obstructive sleep apnea status post uvulopalatopharyngoplasty 
(UPP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to 
November 1987 and from June 1988 to October 1995.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from August 2005 and July 2006 rating decisions 
rendered by the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In the August 2005 rating decision, the RO granted an 
increased rating of 50 percent for obstructive sleep apnea 
status post uvulopalatopharyngoplasty (UPP), effective May 
10, 2005.  In February 2006, the Veteran filed a notice of 
disagreement (NOD) with the effective date assigned for the 
50 percent rating.  He asserted that he had been using a CPAP 
(continuous positive airway pressure) machine since he was 
diagnosed with sleep apnea.  He noted that the June 1996 
rating decision referred to his treatment with CPAP during 
service.

In February and June 2006 the Veteran alleged clear and 
unmistakable error CUE in the August 2005 rating decision, 
which established an effective date of May 10, 2005 for a 50 
percent rating for obstructive sleep apnea.  He asserted that 
service treatment records showed use of a CPAP machine since 
November 1994 and requested an earlier effective date for the 
50 percent rating to October 20, 1995.  The RO erroneously 
developed the claim to include CUE in the August 2005 
decision.  This is incorrect.  Because the August 2005 
decision is currently on appeal, it is not a final decision, 
and hence, cannot be the subject of a claim based on CUE (see 
38 C.F.R. §§ 3.104, 3.105 (2009).  

In his appeal the Veteran selected the box indicating that he 
was appealing only a specific issue, which was the effective 
date of May 10, 2005 for the 50 percent rating.  However, in 
his narrative statement he continued to refer to his "1996" 
claim and reiterated that there was evidence showing that he 
was using a CPAP machine before and after 1996.  However, the 
Veteran has never specifically alleged CUE in the June 1996 
RO decision.  Therefore, there is no basis to address a CUE 
claim at this time.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a June 1996 rating decision, the RO, in pertinent 
part, granted service connection and assigned an initial, 
noncompensable rating for obstructive sleep apnea, effective 
October 20, 1995, and a June 1996 letter to the Veteran 
provided notice of this rating decision; a timely appeal was 
not submitted, and the decision became final.

3.  The August 2005 rating decision granted an increased 
rating of 50 percent for obstructive sleep apnea, effective 
May 10, 2005, the date of the receipt of the claim for an 
increased rating.

4.  There was no pending claim for an increased rating for 
obstructive sleep apnea prior to May 10, 2005.


CONCLUSIONS OF LAW

The claim for an effective date earlier than May 10, 2005 for 
the award of a 50 percent rating for obstructive sleep apnea 
is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.97 (2009); 38 C.F.R. § 4.97 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements apply to all elements of a 
claim.

The Board notes that the request for an earlier effective 
date is a downstream issue from the grant of the benefit 
sought, which was initiated by a notice of disagreement.  The 
Court has held that, as in this case, once a notice of 
disagreement from a decision establishing service connection 
and assigning the rating and effective date has been filed, 
the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream 
elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Moreover, the resolution of the Veteran's appeal for 
an earlier effective date is also dependent on the Court's 
interpretation of the law and regulations pertaining to 
claims for VA benefits.  Consequently, no further development 
under the VCAA is warranted.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law).

Law and Regulations

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Specifically with regard to claims for increased disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2).

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed. 38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r).

The Court has also held that VA is not required to conjure up 
issues that were not raised by an appellant.  Brannon v. 
West, 12 Vet. App. 32 (1998).  VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the Board was not 
required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  

In addition, the Court has held that the failure to consider 
evidence which may be construed as an earlier application or 
claim, formal or informal, that would have entitled the 
claimant to an earlier effective date is remandable error.  
See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 
U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 
198-99 (1992).  

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  The essence of a claim of 
CUE is that it is a collateral attack on an otherwise final 
rating decision by a VA Regional Office.   Smith v. Brown, 35 
F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Therefore, a claimant who seeks to 
obtain retroactive benefits based on CUE has a much heavier 
burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).


Factual Background and Analysis

In a June 1996 rating decision, service connection was 
awarded for obstructive sleep apnea status post UPP and 
assigned an initial noncompensable rating analogous to 
traumatic deflection of the nasal septum pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6599-6502 (1996).  The RO 
notified the Veteran of the June 1996 rating decision in a 
separate letter in the same month.  Although properly 
notified, the Veteran did not timely appeal that decision, 
and it became final.  In short, if the Veteran believed that 
the noncompensable (0 percent) rating for obstructive sleep 
apnea status post UPP June 1996 rating decision was 
incorrect, his proper recourse was to file a notice of 
disagreement regarding effective date within one year of 
being notified of the RO's decision.  Because he did not do 
this, the June 1996 rating decision became final.

A rating action in July 2006 increased the rating for 
obstructive sleep apnea status post UPP to 50 percent, 
effective May 10, 2005, that date of the receipt of the 
Veteran's claim for an increased rating.  The Veteran 
appealed the date of the assignment of a 50 percent rating, 
arguing that an earlier date was in order.  In support of his 
claim, he submitted private treatment records dated from June 
1997 to May 2002, which were all received in May 2005 with 
his claim for an increased rating.  However, the record 
provides no basis for the assignment of an earlier effective 
date for the award of a 50 percent rating for sleep apnea 
prior to May 10, 2005.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once a rating decision which establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.

Here, the Veteran maintains that the assignment of a 50 
percent disability rating for obstructive sleep apnea status 
post UPP should be made effective the date that he was 
awarded service connection on October 20, 1995.  However, as 
noted, that claim is final, and in the absence of CUE, cannot 
be revisited.

The Board notes that the RO developed this matter on its 
merits rather than dismissing it due to untimely filing.  
There was some confusion at the time concerning whether 
earlier effective date claims could be raised at any time, 
notwithstanding the clear meaning of the law and VA 
regulations.  Any such confusion has, however, been 
dissipated via the decision of the Court in Rudd.  In that 
decision, the Court in essence stated that there was no 
"freestanding" earlier effective date claim which could be 
raised at any time after a RO decision became final.  See 
Rudd, 20 Vet. App. at 300.  The Court further indicated that 
because "there is no proper claim in this case," the matter 
was dismissed. 

In conclusion, to the extent that the Veteran has attempted 
to raise a freestanding earlier effective date claim and 
based on the procedural history of this case, particularly in 
light of Rudd, the Board has no alternative but to dismiss 
the appeal as to this issue.   See VAOPGCPREC 9-99 
(indicating that the Board may dismiss any appeal which is 
not timely filed).

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date prior to May 10, 2005 
for the award of a 50 percent rating for obstructive sleep 
apnea status post UPP is assignable, the claim for an earlier 
effective date must be denied.  Where, as here, the law and 
not the evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than May 10, 2005 
for the award of a 50 percent rating for service-connected 
obstructive sleep apnea status post uvulopalatopharyngoplasty 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


